PER CURIAM:
William Fernando Beard appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no re*439versible error. Accordingly, we affirm for the reasons stated by the district court. See Beard v. Tuell, No. CA-04-764-2 (E.D.Va. Aug. 17, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED